Citation Nr: 1034479	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-31 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a compensable initial disability rating for 
bilateral hearing loss (BHL).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training from July 1986 to 
October 1986 and on active duty from December 1987 to February 
1992. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that that assigned an initial noncompensable rating for 
BHL, effective February 10, 2004.  Although the Veteran initiated 
an appeal with respect to the initial 10 percent rating assigned 
for tinnitus, in his VA Form 9 he limited his appeal to the 
hearing loss issue.  The Board has limited its consideration 
accordingly.


REMAND

The Veteran contends that his BHL is more severe than his current 
disability rating and an increase is warranted.  

The Veteran's most recent VA audiological evaluation was 
performed in March 2007.  The Board notes that the examination 
report does not include a description of any effects of the BHL 
disability on occupational functioning and daily activities as 
required by the United States Court of Appeals for Veterans 
Claims in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In light of the Veteran's assertions and the inadequacy of the 
March 2007 examination report under Martinak, the Board has 
determined that the Veteran should be afforded another VA 
examination to determine the current degree of severity of this 
disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or examination of the Veteran's 
service-connected BHL disability during 
the period of this claim.

2.  Then, the RO or the AMC should arrange 
for the Veteran to be afforded a VA 
examination in order to ascertain the 
current severity of the service-connected 
BHL.  The claims file must be made 
available to the examiner, and the examiner 
should indicate in the report that the file 
was reviewed.  

All appropriate diagnostics should be 
accomplished and all clinical findings 
should be reported in detail.  In addition, 
the examiner must provide an assessment of 
any effects of the BHL disability on the 
Veteran's occupational functioning and 
daily activities.

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


